Cite as 28 I&N Dec. 351 (A.G. 2021)                           Interim Decision #4024




                      Matter of A-C-A-A-, Respondent
                  Decided by Attorney General July 26, 2021

                           U.S. Department of Justice
                          Office of the Attorney General


(1) Matter of A-C-A-A-, 28 I&N Dec. 84 (A.G. 2020) (“A-C-A-A- I”), is vacated in its
   entirety. Immigration judges and the Board should no longer follow A-C-A-A- I in
   pending or future cases and should conduct proceedings consistent with this opinion
   and the opinions in Matter of L-E-A-, 28 I&N Dec. 304 (A.G. 2021) (“L-E-A- III”), and
   Matter of A-B-, 28 I&N Dec. 307 (A.G. 2021) (“A-B- III”).
(2) The Board’s longstanding review practices that A-C-A-A- I apparently prohibited,
   including its case-by-case discretion to rely on immigration court stipulations, are
   restored.

                  BEFORE THE ATTORNEY GENERAL
    Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for my review. With the case thus
referred, I hereby vacate Matter of A-C-A-A-, 28 I&N Dec. 84 (A.G. 2020)
(“A-C-A-A- I”).
    I recently vacated three of my predecessors’ decisions addressing asylum
claims based on domestic or gang violence because those decisions
attempted to answer the same important questions that the Department of
Justice and the Department of Homeland Security (“DHS”) are considering
in an ongoing rulemaking. See Matter of A-B-, 28 I&N Dec. 307 (A.G. 2021)
(“A-B- III”) (vacating Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018)
(“A-B- I”), and Matter of A-B-, 28 I&N Dec. 199 (A.G. 2021) (“A-B- II”));
Matter of L-E-A-, 28 I&N Dec. 304 (A.G. 2021) (“L-E-A- III”) (vacating
Matter of L-E-A-, 27 I&N Dec. 581 (A.G. 2019) (“L-E-A- II”). The prior
decision in this case stated that the respondent’s asylum claim is “similar to”
the claim in A-B- I, and the decision relied on and reaffirmed the analysis and
conclusions of the now-vacated decisions in A-B- I and L-E-A- II. A-C-A-A- I,
28 I&N Dec. at 90; see id. at 88–94. I therefore have determined that the
prior decision in this case should be vacated as well.
    The prior decision also merits vacatur because it appears to impose rigid
procedural requirements that would undermine the fair and efficient
adjudication of asylum claims. The Board’s decision in this case did not
address some elements of the respondent’s asylum claim because DHS had
opted not to challenge those elements in its appeal. The prior decision
rejected that approach, stating that “DHS’s decision not to expressly

                                         351
 Cite as 28 I&N Dec. 351 (A.G. 2021)                       Interim Decision #4024




challenge a particular element of an asylum claim did not relieve the Board
from its need to review the immigration judge’s determination as to that
element.” A-C-A-A- I, 28 I&N Dec. at 88. The prior decision also instructed
that “the Board must meaningfully review each of th[e] elements” of an
asylum claim in every “appeal from a grant of asylum.” Id. That broad
language not only precludes the Board from relying on DHS’s decision not
to contest particular elements on appeal, but also appears to prohibit “reliance
on immigration court level stipulations.” Centro de La Raza v. Exec. Off. for
Immigr. Rev., No. 21-cv-463, 2021 WL 916804, at *10 (N.D. Cal. Mar. 10,
2021). In so doing, the prior decision “significantly expands the scope of
issues that will need to be briefed on appeals” to the Board. Id. at *27.
    By prohibiting the Board from relying on stipulations or on DHS’s
decision not to contest certain elements on appeal, the prior decision departed
from longstanding practice. The regulations governing immigration court
proceedings expressly contemplate the use of pre-hearing conferences to
“narrow [the] issues” in dispute, including by “obtain[ing] stipulations
between the parties.” 8 C.F.R. § 1003.21(a). The regulations also direct the
“party taking the appeal” from an immigration judge’s decision to
“specifically identify the findings of fact, the conclusions of law, or both, that
are being challenged,” indicating that the appellant largely shapes the focus
of the appeal. Id. § 1003.3(b). Until the prior decision in this case, therefore,
the Board had addressed the use of stipulations and the consequences of
DHS’s decision not to contest specific elements on a case-by-case basis,
subject to the guidance of the Executive Office for Immigration Review. See
Executive Office for Immigration Review, U.S. Department of Justice,
Immigration Court Practice Manual § 4.18(b)(2), https://www.justice.gov/
eoir/eoir-policy-manual/4/18 (last updated Jan. 12, 2021) (encouraging the
use of pre-hearing statements “to narrow and reduce the factual and legal
issues in advance of an individual calendar hearing”); Executive Office for
Immigration Review, U.S. Department of Justice, BIA Practice Manual
§ 4.6(b),     https://www.justice.gov/eoir/eoir-policy-manual/iii/4/6        (last
updated Dec. 22, 2020) (explaining that briefs before the Board “should not
belabor facts or law that are not in dispute”).
    This traditional approach helps ensure efficient adjudication by focusing
the immigration courts’ limited resources on the issues that the parties
actually contest rather than those on which they agree. The categorical
language in the prior decision appears to foreclose this practice. And the
prior decision made that important change based primarily on the
now-vacated decisions in A-B- I and L-E-A- II and without seeking further
briefing. See A-C-A-A- I, 28 I&N Dec. at 88–89. I am therefore vacating the
prior decision in its entirety to return these matters to the Board’s traditional
case-by-case discretion.

                                       352
 Cite as 28 I&N Dec. 351 (A.G. 2021)                  Interim Decision #4024




   Accordingly, I hereby vacate the decision in A-C-A-A- I and instruct that
immigration judges and the Board should no longer follow A-C-A-A- I in
pending or future cases. I remand this matter to the Board for further
proceedings consistent with this opinion, and with the opinions in A-B- III
and L-E-A- III.




                                       353